The Attorwy                General of Texas
                                                       N,rrember 2.       1984
JIM MATTOX
Attorney General


Supreme Court Building         Eonorable  James W. Smith.         Jr.             Opinion    No. JM-224
P. 0. BOX 1254a                Prio County Attorney
Austin, TX. 78711. 2548        P. 0. Box V                                        Be:    Whether     section    52.004       of
5121475-2501                   Pearsall,  Texas    7 3061                         the Property      Code dispenses      with
Telex 9101874-1367
Telecopier   5121475.0266
                                                                                  the requirement       of article     5448.
                                                                                  V.T.C.S.,     that each county       clerk
                                                                                  shall     keep a separate        judgment
714 Jackson, Suite 700                                                            record and shall       immediately     file
Dallas. TX. 75202-4506
                                                                                  and record all properly        authenti-
2141742.8944
                                                                                  cated abstracts      of judgment

4824 AlbeRa Ave.. Suite 164    Dear Mr. Smith:
El Paso. TX. 799052793
9 1515353484
                                     You have asked       whether    a county    clerk    is    still      required     to
                               maintain   a separate    judgment records     index for recording          abstracts    of
      1 Texas. Suite 700       judgment which establish      a judgment lien.       You have stated          that it    is
I .s,us,on. TX. 77002.3111     the practice    in ona! county not to maintain         separate      judgment     records
71312255886                    but to record    judga:ent abstracts     in the real property          records    of that
                               county.    You ask wh#sther a judgment lien will           be established          if the
                               abstract   of judgment is filed      in the real property       records.
808 Broadway, Suite 312
Lubbock. TX. 79401-3479
60w747.5238                          It is our opinion      that, under the newly enacted       Property   Code,
                               the county   clerk    is required  to maintain    a separate   set of judgment
                               records,   with    the appropriate    indexing,    for  the recording     of all
4309 N. Tenth, Suite S
                               abstracts  of judgment which nay be filed       in his office.
McAllen. TX. 78501.16R5
5121682.4547
                                       Before    the enactment       of the Property     Code, the county         clerk    was
                               required      by statute      to keep a "well        bound book"      for    the filing      of
200 Main Plaza. Suite 03
                               abstracts       of   judgmsent.       V.T.C.S.    art.   5448    (repealed).         The    new
San Antonio. TX. 78205-2797
 512l225.4191
                               provision      in the Prlaperty Code does not require               a separate      book    but
                               requires      only    that   the clerk       file  an abstract      of judgment        in   the
                               "county judgment records,"            which may be a separate        book as required        by
 An Equal Opportunilyl         article      6601,    V.T,C.S.,      or in the real        property       records,     if   the
 Affirmative Action EPplovC-   provisions      of article      1941(a)   have been adopted.

                                        With regard  to the recording     and indexing            of   abstracts,     section
                               52.004     of the Property  Code provides:

                                                 (a)   'Ihe county   clerk       shall    immediately     record
                                             in   the    county   judgment         records    each     properly
                                             authenticated      abstract          of    judgment      that     is




                                                                p.      1004
Honorable      James U. Smith,        Jr.   - Page 2                (JIG224)




               presented   for recording.                The clerk    shall   note           in
               the records     the date               and hour     an   abstract             of
               judgment is received.

                   (b)   At the sane time an abstract       is recorded,
               the county    clerk   :rhall .enter the abstract    on the
               alphabetical      index     to   the  judgment   records,
               showing:

                         (1)  the     na~ne of              each     plaintiff         In   the
                     judgment ;

                         (2)   the   nana        of         each     defendant         in   the
                     judgment;   and

                        (3)  the nunber of                  the page in          the   records
                     in which the abstract             is      recorded.

                    (c) The clerk     shall   leave a space at the foot
                of each recorded    abstract    for the entry of credits
                on or satisfactior     of the judgment and shall      make
                those entries    when credits     are properly shown.

Article      6601.    V.T.C.S.,     provi,des:

                    All   deeds      of  trust.     mortgages    or judgments
                which    are    requirEEd to be recorded          in order    to
                create    a judgment      lien,    or other    instruments    of
                writing      intended     to    create    a lien,     shall   be
                recorded     in a --book or books separate       from those in
                which    deeds     or other      conveyances    are recorded.
                (Emphasis added).       -

Thus,       except      where     superseded  by  article                   1941(a),        article  6601
requires       abstracts     of   judgment to be recorded                  separately       from the real
property       records.

       Article     1941(a)     permits, a county clerk         in his sole discretion           to
adopt     a microfilm         process    for     the   filing       and recording        of   all
instruments      within    his office     and repeals       conflicting    laws.      The legal
documents       are    classified      into     seven     categories,      and a separate
microfilm      reccrd    is requiremi for each of these categories.                    V.T.C.S.
art.   1941(a),     P2.    One of these categories           is “official      public    records
of   real     property,”       which   includes      deeds     and other       real    property
transactions.         As a result,          we believe         that     a county      clerk     is
authorized      to file     an abstra,ct     of judgment       in microfilm      form.      Thus,
we conclude       that an abstraczt        of judgment       is required      to be recorded
and filed       in a book separa’te          from real        property    records     unless      a




                                                      p.     1005
Honorable   James W. Smith,         Jr.   - Page 3      (JM-224)




microfilm     method     of     recordation     is    in    effect   pursuant    to   article
i941(a),    V.T.C.S.


                                          SUMMARY

                 An abstract       t#f judgment    is   required     to be
             recorded    and filed1     in a book separate       from real
             property     records     unless   a microfilm      method of
             recordation      is    :Ln effect   pursuant     to    article
             1941(a),    V.T.C.S..




                                                       JIM      HATTOX
                                                       Attorney  General    of   Texas

TOM GREEN
First Assistant        Attorney     Gealaral

DAVID R. RICHARDS
Executive Assistant           Attorney    General

RICK GILPIN
Chairman, Opinion        Committee

Prepared    by Rick Gilpin
Assistant    Attorney  General

APPROVED:
OPINION COMMITTEE

Rick Gilpin.   Chairman
Colin Carl
Susan Garrison
Tony Guillory
Jim Moellinger
Nancy Sutton




                                               p.    1006